Title: To Thomas Jefferson from Edmund Pendleton, 24 May 1776
From: Pendleton, Edmund
To: Jefferson, Thomas


                    
                        Wmsburg May 24th. 1776.
                    
                    Edmd. Pendleton to Thos. Jefferson, Esqe.
                    I am conscious of a large Arrears of debt to you for favor received before you left Congress in the Winter, but your return to Virga. and my continued hopes of the pleasure of seing you, postponed my writing ’til I heard you had resumed your charge in Congress and I will now endeavor to pay some of the debt. I am sorry to hear your pleasure at home was interrupted by an inveterate head ach, (I don’t remember the hard name for it) which I hope you travelled off. You’l have seen your Instructions to propose Independance and our resolutions to form a Government. The Political Cooks are busy in preparing the dish, and as Colo. Mason seems to have the Ascendancy in the great work, I have Sanguine hopes it will be framed so as to Answer it’s end, Prosperity to the Community and Security to Individuals, but I am yet a stranger to the Plan. I find Our Session will be a long one, and indeed the importance of our business requires it and we must sweat it out with Fortitude. Genl. Lee is in North Carolina, where it is uncertain what number of the Enemy’s Troops are arrived. The Genl. is of Opinion they will not stay there longer than to take an Airing, and to go to So. Carolina or Virginia. He means to stay at Newburn to Watch the determination and meet them at either place. He thinks rage and revenge may prompt them to Attack Wilmington, but hopes Brigr. Moore is sufficiently prepared for them. We have had repeated Accounts lately from Norfolk by deserters that Dunmore  and his Fleet were reduced to half allowance and were preparing to depart. A Letter from Colo. Woodford at Norfolk informs Us they were all Sailed on Wednesday and had got below Crainy Island, except four which were under Way below the New Distillery; they had taken on board the Shattered remains of the Ethiopn. regiment and abandoned the Intrenchments which our Troops are destroying. A deserter from the 14th. Regiment and 5 Sailors, who left them at their departure said they were going to Cape Fear and had the Small Pox on board. By Letter from Hampton yesterday we are informed they were Collecting just below the Mouth of James River and they expected an Attack. Brigr. Lewis sent off a reinforcement last night and is gone himself this morning. If they land, I think you’l have a good Account of them.
                    We have heard much of the Arrival of Russians, Hessians and Commrs. to the Eastward, but nothing we can rely on. Perhaps the post to day may give us something conclusive, and relieve us from Anxiety about Quebec. Greet my friend Wythe and all your Companions. I shall write to some of them tomorrow. Farewell.
                    Pray tell me the cost of the Wire that I may remit you the money.
                